COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00079-CV


Chris Lawry                                §    From the County Court at Law

v.
                                           §    of Hood County (C06397)

Pecan Plantation Owners
Association, Inc. and Pecan                §    August 18, 2016
Plantation Volunteer Fire
Department and Emergency Medical
Services, Inc.                             §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.

      We modify the trial court’s judgment for Pecan Plantation Owners

Association, Inc. to make the award of appellate attorney’s fees contingent upon

its prevailing on appeal, and we affirm the remainder of the judgment for Pecan

Plantation Owners Association, Inc. as modified.

      We modify the trial court’s judgment for Pecan Plantation Volunteer Fire

Department and Emergency Medical Services, Inc. to make the award of

appellate attorney’s fees contingent upon its prevailing on appeal, and we affirm
the remainder of the judgment for Pecan Plantation Volunteer Fire Department

and Emergency Medical Services, Inc., except as to attorney’s fees related to

trial. We reverse the award of trial attorney’s fees for Pecan Plantation Volunteer

Fire Department and Emergency Medical Services, Inc. in the amount of

$31,795, and we remand this case to the trial court solely for a redetermination of

Pecan Plantation Volunteer Fire Department and Emergency Medical Services,

Inc.’s attorney’s fees through the trial date of October 27, 2014.

      It is further ordered that appellant Chris Lawry shall pay ninety percent of

the costs of the appeal, and Pecan Plantation Volunteer Fire Department and

Emergency Medical Services, Inc. shall pay ten percent of the costs of the

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston